OFFICE   OF THE   AlTORNEY        GENERAL   OF TEXAS
                                AUSTIN




Honorable George W. COX, E. D.
State Health Offiaar
Texas State Board of Health
Austin 8, Texas
                          0plnlon lvo.O-6810
                          Re:
                                tremd   ~tmge rr0m
                                Lake into the Medlna


Dear Sir:
          Your regueat
and reada, in part, as

                                                  r lnerease In
                                                0urriaiant




                                          t in the ixirtlally
                                          blochamloal orygen
                    aa eonoen            Ion of bacteria ooeurs



                     Tha oapaolty 0r Mltoholl Lake la
     llmlted and elnoe the rate of evaporation doss not
     spud the rate of inflow, it Is neasaeary that the
     oontonts be perlodloally dlsoharged to the Medlna
     Rltcr. Throqh an agreement with down&ream riparlan
     ownera, according to San Antonio officials, the
                      i ..
 iionorablo    Coozjp        W. Cox -    Pnga    t




       water   2 Mltohell Lake la net paanltt~a to mtar
             in,
       the X041 Jivar exoept during parlode or flooding
       on the rlyr watrmhea.   AS We WaUM.MtI   it, the
       PdfialPal ,oWotlon to Xlteh.11Lake water is the
       green    007          muitionoa   ebov'b.

               “Sm.~tenlo          offlolale        lra mare or thm      llmlted
       eapaoltr or tholr           8mmes        troatmurt  iaoil.itire   ma
      plans    lra    now wa0mr           ror t&r oonrtruotioa      0r rueded
      impnwamonta: howo~or, aonaidr?ablo time                    will k
      moma      la oarqlng this i.apror~ent  .program to
      o&mpletlon. Lately, Baa Antonio ottislala lmro
      infoxmed ua that ~dao to the lbaonoo OS haary ralna
      la the Mo~Ilna Rlvor wataahad ?or a long pario of
      tl.w aa lmo r enar rltoatlon haa lr la enwhorebr the
      wator 10~01 & Uteholl Lake ia rory aoar the over-
      flowing paint.   It la toand that wlk!out the die-
      oharge ot some water from the lake, damage to the daa
      and dikes will Naalt   with tha poaslblllty of a oomplste
      break Whlah would oauae the flooding of the oountry
      eldr in, the riolnlty as wall as result in objeotiori-
      able quantltlea of ZSitohellLake water sntorlng the
      Yedlna Riror.
              "It 18 tha deeIre of the city of San Antonio; in
      order to avoid this danger, t3 pazmlt the graawl
      dlaoharge or water from xltohall Lake to the MadiLUi
      Eiirorin jwt arbr~oiant quantitiaa to mlntaln the
     ‘lake lavol at a sate point. Thoy have sooordlngly
      roqueated poamlaslon rrom this DepaxQmnt to follow
      luoh a prooeddilre.
           98 should llka, thamfom,    to hats an oplljoa
      Fran your oifloa a8 to whathar oerrpingout the PM-
      poaal aado b the olty oar ba authorizea  under tha
      lxla$laganJ -atroampollutionrtatut.8.”
          We invite to Jour attention the pertinent prwlalona
or the atatutra of ~oxaa ralatlng to the lubjeot Of your ln-
UU-T~   Artiole 4444, RevisedCivil Statutes of Texas, made,
in part, M fbllowa:
           aNo peraon, flzm or OOrporStlOn, prlVata or
      munlolpal shall pollute lay water.oourae   or other
      pub110 boiy 0r water, by throwlng, aaatlng or da-
      poaltlagor oauslng to be thmwn, oaet or de?&alted
      any orude petroleum, 011 or other like aubatanoa
      tharaln, or pollute any water oourae, or other pub-
      110 body or water rroa whloh water la taken for the
norable Oeorgr W. Uox - Pa@       S                      i.




  altohen, whrm wait. 011 find8 it8 ny into wotar
  oouraaa 07 puT@loboaiao of Water, ohall be lq ulp p e6
  with traps of rufflolentoapaolty to arrest the flow
  or 011. In 80 fur a8 roneerr thr pmtwtloa    of fish
  and opstera .thebw,   Flah and Oyafor Oomloaione~
  or hio &eputly4 yg hare jurladlotlon in the onforoo-
  mnt honor,          The State Boazd of Hulth lhbll
  mforoe the provlalon8 of thio lrtlolo.* + l **         .
  (lkphaalo&do&)
          Art1018 690b, ToRIon's Annotated     Poaal O&e,     reads,
part, as followrr
          wSeotlon 1.   It lhallbe      ualmfal for   any pornon,
  firm, oorporatlon,uoooiatlon, town, olty or other
  polltloal lubdltlolonof this State, or uy 'igent,
  orflorr,emplo    or mpraaeatatireor any peroon,
  firm, oorporaton, uuolrtlon, towh,
               I"                      oit or 0th.r
  polltioal luMlvlalon of tkla-stute to poilate any
  pirbllo,body of aurfaoe water of this St.t..
          "9.0. II. 'Pollute' i.8horrbr doflno6 to be the
  thmdn&,    dloehr&n    or Oth8mlOO pOnlttlry:      to mooh
  or to bo -idr0au00a f nto any pabli.  botll ,of rurraoo
  .water of thla state ULY 8ubmtan.o.  rtorlal or thing
  la auoh qmntlty that tho luldntor la thoroby rmn-
  aaretlu&it for one or more of th8 btioflolaluooa
  for WhlOh ooah wUtSr ma ift or ouitableprier to the
  intmdwtioa    o fluoh aubotanoo, naterltior.thlng,
  or la $h.r.b~.r.d0na     haDa?ulto publio boolth,
  birds or game l@male, floh or bther ldlble lq uut   ro
  anlamla, or lnaangoro any whrf,    or lnaaw.n    or bin-
  dora tho operation   of any boat, or nadon    lruanltory
  or unoloan 04      bathing   beaoh.                                  .




        '9.0. S. The tom QpubllabuQ of ourfoeewater
  of thla State' shall lnolode ml1 larfmor oneko
  r lr o r altruma,
              ,     bqooa, lamoaa, &kU     Ma bOdf.8  Of
  lurfaoe watoa th a t are fe4 by a atroam or 8q-eoubjoet
  to orerflow from or into a Stru8i whloh are ttie prop-
  arty or the State OS Texas or any subalvlalon therebf,
Eon6nble brorgo   W. ddx - Pago 4


     sa dlll portionro r th0 wr    0sMaxloo ulthln the
     &lfward  boundary Of the State of Tone sad 811 lnlind
     watora 0s the State 0s T.XM in whloh the tide ebbs
     and flowa.w
          The above quoted atatutu olearly and ammblguoual~
deolaie lllogal osrtain aotr deemed to *pollute= a pub110 body
of oarfao. water ln thl8 Stat., and w. aaeumo'from the faota
as stat& in four request that the.dlsoharge of th. partially
treated l.w.ge fram l4ltohellLake into the watora or tho
YaU.na River JW~ WpollutoW the waters or said river in .ontra-
ventlon to the statutes.
          Th. mforoement of the atatutu, aupra, la the only
funotlon whloh is therein delegated to, and 11.8 within the
punlew or tho daalgn6ted Boards or Conbniaolona.  In support
of this propoaltlon we .lnYite to your attontlonSeotlon67,
Volume S7, page 433, of Texas Jurlaprudenoa, and the author-
ltlea olted therein. Sala Saotlon retadlngas follows:
          wee. 67. Public offloers and'governtrmntaland
     admlniatratlvo Boards poaaeaa only a'uohpowea .a ar.
     expzeaely oonrerred upon thun by law or ase mma-
     eerily implied fmm th. powers so oonf.rmd.W'
          In oonroanlty ilth this .general atatmmut of the law,
there appear. in Artlole44186, Vernon*a Annotated Clvll Stat-
ut.8, the following language:
            u* * * He (Stat. Health OfflO.r) ah.11 have the
    power with the approval 0r the 'state Board 0s
    Health, ,to pursue and pramlgixto auoh adm&nlatratlrr
    rules and regulations, not laoonalatbnt with an law
    or the State, 08 may bearM8ed n.oeaaary~        xl?
    uvrwmnoe            of the datl.8 lmpoaed by thla .zrc-
    other law upon the State Department of Health and lto
    several    orri00m  ana aitlaion8.*  (Emphaalaadded).
          The emphasized portion oi the above stat&e when
applied to the lnatant fatitsclearly manlfeeta th. L.g181atur.t3
intent to prohibit the State aoard or Health*a puraaln ox+
promulgating admlniatratlre re@.atlona  inoonalatant wf th the
lxlatlng anti-po!lutlon ltatut88.
          It follows from the above alted authoritlu that-
lrreapeotlvo or emerguioloa or impenalng almg.m ty Boards
. . -




        or ~aaloalom   dooignatod br-tho ltatutoa, an OonflnOd to
        thooe p o nnlxpmooly dokyto4     to t,hembr th0 Leglolaturo and
        tidFzo     and art oontra~.~to thoao dologatea pomrn ulll bo
                   .                            I
                       Wo trust   the   l
                                        bovij        oatlafaotorll~      onoworo your ln-

                                                                  Yours vary truly




                                                            BY    /./   Boa b.   Maddox
        Approtd        mr   19, 1946                                    Assistant
        mwer sollerr
        Attorney       Q-en-al oilmoe           /_
        BDM:jtldjr                                          Approved: Opinion Comuittoe
                                                            BYl HtfB
                                                                  Chairman